t c summary opinion united_states tax_court regine c yang petitioner v commissioner of internal revenue respondent docket nos 8061-05s 4960-07s filed date regine c yang pro_se s katy lin and jadie t woods for respondent panuthos chief special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal income taxes as follows year deficiency dollar_figure big_number big_number big_number penalty sec_6662 a - - - dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemption deductions for her parents for taxable years and the years in issue whether petitioner is entitled to itemized_deductions greater than those respondent allowed whether petitioner is entitled to business_expense deductions for total real_estate excel property management or for asian business services greater than those respondent allowed whether petitioner is entitled to deduct losses from her rental_real_estate_activities greater than those respondent allowed and whether petitioner is liable for an accuracy-related_penalty for other adjustments to petitioner’s itemized_deductions are purely computational and depend on changes to petitioner’s adjusted_gross_income and the automatic application of certain eligibility phaseouts and deduction limitations background some of the facts have been stipulated and we incorporate the stipulations and the accompanying exhibits by this reference petitioner lived in michigan when she filed the petition in each docket petitioner’s parents are citizens of taiwan and they each have lawful permanent residency status petitioner’s parents resided with her for part of each year in issue and petitioner supported them when they lived with her petitioners parents also lived with petitioner’s siblings for unspecified periods of time during the years in issue when her parents did not live with her petitioner sent them occasional gifts but did not support them from through sometime in date petitioner worked full time as an information_technology director at rda group for each year in issue petitioner filed two schedules c profit or loss from business one for total real_estate excel property management a residential real_estate and property management business and one for asian business services which provided business services for each year petitioner reported some gross_receipts for each activity but claimed net losses for each activity petitioner signed a form_872 consent to extend the time to assess tax for taxable_year the irs executed and mailed a copy of the form_872 to petitioner the following day the form extended the time to assess tax for to date respondent issued a notice_of_deficiency for and on date and a notice_of_deficiency for on date during the examination and at trial petitioner provided myriad documents to support her claimed expenses deductions and exemptions these documents were mostly handwritten summaries calendar pages and lists prepared by petitioner she provided few actual receipts and invoices and several of those were not in her name she did not provide copies of canceled checks to support her payment of expenses but claimed to have made many payments in cash petitioner alleged that the irs has discriminated against her in that her tax returns have been regularly examined for the past years she claimed that the irs lost many of her records and much of her supporting documentation and asked the court to employ common sense and allow her deductions for expenses claimed discussion taxpayers are required to maintain adequate books_and_records to substantiate claimed tax deductions and to produce those records to the irs when requested sec_6001 sec_1 a e income_tax regs deductions are a matter of legislative grace and taxpayers generally have the burden of proving they are entitled to the deductions claimed rule a 503_us_79 these are largely substantiation cases and the burden_of_proof as to petitioner’s eligibility for the claimed deductions remains on petitioner sec_7491 and rule a petitioner argues that because of the expiration of the relevant periods under the statute_of_limitations the notices of deficiency were not timely issued with exceptions not here relevant sec_6501 provides a 3-year period from the time a return is filed for the assessment or collection without assessment of any_tax including income taxes the period of limitations the running of the period of limitations however is suspended by the mailing of a notice under sec_6212 sec_6503 although petitioner alleges that the extension date for taxable_year was not on the form_872 when she signed it the revenue_agent who solicited the form_872 testified that the date to which the period for assessment had been extended was clearly listed both when petitioner signed the form and the following day when the irs sent petitioner a copy of the executed form for her records we find that the period of limitations for was extended to date the irs mailed the first notice_of_deficiency on date within the extended period for and within the 3-year periods for and the irs mailed the second notice_of_deficiency on date within the 3-year period for thus the notices of deficiency were all timely issued dependency_exemption deductions petitioner claimed dependency_exemption deductions for her parents for each year in issue respondent disallowed those deductions a taxpayer is entitled to a dependency_exemption deduction for each dependent who satisfies the gross_income_test of sec_151 and the residency test of sec_152 but only if the taxpayer provides more than one-half of the dependent’s support for the calendar_year in issue sec_152 a taxpayer’s parents can be her dependents sec_152 it appears that petitioner’s parents meet the sec_152 petitioner introduced her copy of form_872 consent to extend the time to assess tax together with the cover letter from the revenue_agent petitioner’s form_872 clearly states that assessment may be made on or before date petitioner’s assertion that the executed form_872 is somehow overridden or invalidated by the revenue agent’s purported statement in date that the irs needed another months to complete its examination is without merit residency test because they have lawful permanent resident status sec_7701 a taxpayer cannot prove that she provided more than half the support of her parents without establishing the entire amount expended for their support from all sources 73_tc_963 56_tc_512 there is little or no evidence in the record as to the total amount spent for the support of petitioner’s parents by petitioner and from other sources thus petitioner did not prove that she provided more than half of her parents’ support for any of the years in issue furthermore sec_151 provides that a dependent’s gross_income may not exceed the exemption_amount but there is no evidence of the parents’ gross_income for the years in issue accordingly petitioner is not entitled to the claimed dependency_exemption deductions for her parents for any year in issue itemized_deductions a charitable_contributions petitioner attached to her return one facially credible document to support her charitable_contributions a car donation receipt from a charity dated date she provided no other credible documentary_evidence in support of her contributions the car donation receipt states that petitioner donated a four-door toyota corolla and that the donor-determined fair_market_value was dollar_figure the receipt does not reflect the condition of the car at the time of the donation for example by identifying whether it was operable specifying the number of miles on the odometer or providing other descriptive information beyond make model vin number etc this lack of specific description of the condition of the automobile is particularly significant given testimony that petitioner informed the irs that she had been in a collision and had totaled that car before donating it petitioner did not deny telling the revenue_agent that she totaled the car nor did she assert that the value claimed on the receipt was salvage_value as opposed to some measure of fair_market_value for an undamaged vehicle under these circumstances we find that petitioner’s receipt does not describe the car in detail reasonable under the circumstances as required by sec_1_170a-13 income_tax regs furthermore petitioner did not produce written records establishing how she acquired the car or its cost or other basis as required by sec_1_170a-13 income_tax regs we conclude that petitioner is not entitled to a charitable_contribution_deduction for this item petitioner’s other records in support of her charitable_contributions were not convincing in proving either that she made the claimed contributions or that they were charitable expenditures and deductible under sec_170 rather than expenditures_for personal family or living_expenses which are not deductible pursuant to sec_262 b unreimbursed employee business_expenses petitioner claimed miscellaneous_itemized_deductions for each year in issue she provided numerous handwritten schedules to explain her deductions but did not provide canceled checks or credible receipts to substantiate her expenses petitioner also deducted certain expenses related to her work at rda group but admitted that she did not request reimbursement for those expenses even though the company had a reimbursement policy petitioner’s failure to seek reimbursement for her expenses from her employer prevents her from deducting those expenses as unreimbursed employee business_expenses see 788_f2d_1406 9th cir affg tcmemo_1984_533 79_tc_1 for each year in issue petitioner claimed job search expenses allegedly paid to look for work in california the documents petitioner submitted to substantiate those expense sec_4 for example petitioner listed numerous newspapers and magazines to which she allegedly subscribed with prices but she offered no credible_evidence that she actually paid for the subscriptions or that the publications were ordinary necessary and related to her work for rda group and not reimbursable by her employer allege suspiciously similar expenses for each of several years down to the number of envelopes mailed in each year petitioner has not submitted any credible_evidence to demonstrate her eligibility for itemized_deductions in amounts greater than those respondent allowed schedule c business_expenses respondent allowed expenses for petitioner’s two schedule c business activities but only to the extent of petitioner’s reported income from those activities petitioner failed to submit any credible_evidence to substantiate ordinary and necessary business_expenses greater than the amounts respondent allowed thus petitioner may not deduct the losses she claimed for these activities for the years in issue see sec_162 sec_6001 rule a 292_us_435 farguson v commissioner tcmemo_1983_615 rejecting the taxpayer’s poor documentation as inadequate to substantiate purported expenses rental real_estate losses for each year in issue petitioner claimed losses from her rental_real_estate_activities respondent disallowed the claimed losses in excess of dollar_figure for each year because petitioner failed to substantiate that her expenses exceeded her rental income by more than dollar_figure or in the alternative any losses in excess of dollar_figure are suspended pursuant to sec_469 because petitioner’s rental real_estate activity was a passive_activity for the years in issue petitioner did not substantiate rental real_estate expenses in amounts greater than those allowed by respondent accordingly we need not decide whether petitioner satisfied the exception in sec_469 which exempts certain real_estate professionals from the dollar_figure limitation of sec_469 petitioner has not satisfied her burden of proving that she is entitled to deduct the expenses she claimed and respondent’s determination to disallow claimed losses in excess of dollar_figure is sustained accuracy-related_penalty under sec_7491 the commissioner has the burden of production with respect to a sec_6662 accuracy-related_penalty once the commissioner shows that imposition of the penalty is appropriate the taxpayer continues to have the burden to prove that the commissioner’s penalty determination is incorrect rule a 116_tc_438 under sec_6662 and b taxpayers are subject_to an accuracy-related_penalty equal to percent of any underpayment with respect to which they were negligent or disregarded appropriate rules and regulations negligence in the present context refers to a failure to make reasonable attempts to comply with the internal_revenue_code see sec_6662 sec_6664 provides that no sec_6662 penalty may be imposed if the taxpayer shows that she had reasonable_cause for and acted in good_faith with respect to the underpayment_of_tax respondent determined a dollar_figure accuracy-related_penalty for and asserted that petitioner’s underpayment_of_tax was due to negligence or disregard of rules and regulations respondent argues that the evidence proves petitioner’s negligence and disregard we agree that petitioner failed to produce records that sec_6001 required her to keep we find her hand-written logs summaries and calendars in the absence of any substantiation from canceled checks receipts in her name paid invoices in her name and other reliable written records unconvincing and demonstrative of a failure to reasonably attempt to comply with the internal_revenue_code we are satisfied that petitioner’s underpayment results from negligence unexcused by the evidence respondent relies upon includes petitioner’s lack of records receipts and substantiating documents her apparent claiming of the same expenses in multiple places on her return her deducting personal family and living_expenses her submission of unreliable sometimes internally contradictory documents and the implausibility of petitioner’s claims to have driven many hundreds of miles for her schedule c and schedule e supplemental income and loss activities on the same days that she worked or more hours at rda group reasonable_cause or good_faith respondent’s penalty determination is sustained for the foregoing reasons decisions will be entered for respondent
